Citation Nr: 1013985	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  03-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for left knee 
chondromalacia.

2.  Entitlement to a compensable rating for right knee 
chondromalacia.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The case was brought before the Board in August 2006 and 
again in September 2008, at which time the claims were 
remanded to allow the Agency of Original Jurisdiction (AOJ) 
to further assist the Veteran in the development of his 
claims, to include affording him a VA examination. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia is manifested by 
subjective complaints of pain, limitation of motion, 
stiffness, locking and instability, but with no objective 
confirmation of the symptomatology.

2.  The Veteran's right knee chondromalacia is manifested by 
subjective complaints of pain, limitation of motion, 
stiffness, locking and instability, but with no objective 
confirmation of the symptomatology.

3.  The Veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5024, 5260 and 5261 
(2009).

2.  The criteria for a compensable disability rating for 
right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, DCs 5024, 5260 and 5261 (2009).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in April 2001, October 2001, March 2005, March 
2006, August 2006 and October 2008.  Those letters advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The 2006 and 2008 letters explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  While an 
April 2001 duty to assist letter was sent prior to the first 
unfavorable decision, the August 2006 letter, which included 
all elements satisfying the VCAA, was sent after the October 
2002 rating decision.  The Veteran still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2006 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the Veteran in October 2009.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records and Social Security Administration (SSA) 
disability records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2002, 2005 and 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's disability since he was last 
examined.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Credibility

Before discussing the merits of the Veteran's claims, the 
Board notes that the Veteran's statements regarding pain, 
functional and occupational limitations due to his bilateral 
knees were considered.  The Veteran, however, proved to be an 
inconsistent historian and his subjective complaints are not 
wholly corroborated by objective findings.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the Veteran's statements 
are inconsistent.  

The Veteran claims he is unable to work due to his bilateral 
knee chondromalacia, which he contends is manifested by 
locking and giving-out.  

With regard to the Veteran's employability, the Board finds 
the Veteran's statements throughout time to be inherently 
inconsistent.  After service, the claims folder indicates, 
and the Veteran concedes, the Veteran worked as an 
electrician for approximately 17 years.  The Veteran's 
medical records clearly indicate the Veteran was hospitalized 
in July 2000 for a lengthy time due to severe necrotizing 
pancreatitis, unrelated to his military service, resulting in 
multiple surgeries.  The Veteran has also been hospitalized 
on and off for drug rehabilitation and other psychological 
disabilities, also unrelated to his military service.  The 
Veteran continues to suffer from polysubstance abuse, to 
include cocaine, crack and alcohol.  VA inpatient treatment 
records from 2000 to 2001 indicate the Veteran could not 
return to work as an electrician because of his pancreatitis 
and residuals from surgery.  

The Veteran indicated on his increased rating claim in March 
2001 that he could not find work because of his bilateral 
knee disabilities.  He further indicated to the May 2005 VA 
examiner that he is currently in receipt of Social Security 
Administration (SSA) disability benefits due to his bilateral 
knees and back.  

In contrast, the Veteran conceded to the March 2002 VA 
examiner and, more recently, the November 2008 VA examiner 
that his unemployment is due to the July 2000 hospitalization 
for pancreatic cyst, likely secondary to alcohol abuse.  The 
SSA disability records, significantly the June 2001 
disability examination report, does not even note the 
Veteran's bilateral knee chondromalacia as relevant diagnoses 
warranting SSA disability benefits.  The Veteran is receiving 
SSA disability benefits, but not due to his bilateral knee 
chondromalacia.  

It is also unclear whether the Veteran is truly unemployed 
currently.  The Veteran has received polysubstance detox 
therapy through the years from 2001 through 2008.  Within 
those therapy notes, the Veteran at times indicates living 
with a lady friend and doing chores and odd jobs for cash.  
He further notes living with his mother and completing odd 
jobs for cash.  At other times, the Veteran indicates he is 
unemployable.

In short, the Board finds the objective evidence to 
consistently link the Veteran's unemployability, to the 
extent he is unemployed, to his polysubstance abuse and 
lengthy hospitalization from July 2000 to January 2001 for 
pancreatic cysts, requiring multiple surgeries and leaving 
significant disabling residuals, to include diabetes 
mellitus, type II, hypertension, and peripheral neuropathy of 
the bilateral lower extremities.  The medical records through 
this hospitalization also indicate cognitive impairment and 
psychiatric disability, to include depression, contributing 
to his unemployability.  The Veteran's VA outpatient 
treatment records further indicate the Veteran's cognitive 
and psychological impairment cause angry outbursts where, up 
until April 2007, the Veteran was required to be escorted by 
security while receiving treatment at the VA medical 
facility.  These disabilities are entirely unrelated to his 
service-connected bilateral knee chondromalacia and unrelated 
to his military service.  Indeed, all of the disabilities 
mentioned above were previously adjudicated by the RO and 
found unrelated to his military service.    

With regard to the Veteran's bilateral knee symptomatology, 
the Board further finds the Veteran's statements and behavior 
inherently inconsistent.  

A June 2003 VA outpatient treatment record notes the Veteran 
demanded a cane for his knees because he falls without a 
cane.  The physical therapist noted, however, that the 
Veteran was able to get out of his chair and walk across the 
waiting room without a cane in a steady manner.  Other VA 
outpatient treatment records similarly indicate the Veteran 
walks without assistance and without an abnormal gait in the 
hallway when he does not know he is being observed, but 
immediately suffers from a limp once entering the examining 
room.  

The Veteran was afforded a VA examination in May 2005 where 
the Veteran indicated he could not walk for long, he suffered 
with pain, instability and stiffness.  He further indicated 
he is in receipt of SSA disability benefits due to his knees 
and back, which according to the SSA disability records is 
simply not the case.  The examiner noted that while the 
Veteran was being asked questions, he sat comfortably in a 
chair with his knees bent at 90 degrees.  Upon beginning the 
"examination," however, the Veteran stiffened his legs and 
refused to bend his knees at all.  The Veteran refused any 
other testing to objectively confirm his claimed instability.  
When the examiner indicated the examination was over, the 
Veteran preceded to put on his bilateral knee braces, his 
pants, socks and shoes with no difficulty.

Similarly, in November 2008 the Veteran was afforded an 
additional VA examination where the examiner noted the 
Veteran performed his physical examination in a "fairly 
dramatic fashion."  The Veteran throughout range of motion 
testing demonstrated "facial grimacing" and other dramatic 
remarks of discomfort that were "inexplicably greater than 
normal." The examiner further found no objective evidence of 
chondromalacia.  Rather, the examiner diagnosed the Veteran 
with bilateral knee degenerative joint disease with 
"subjective reporting greater than objective findings."

Overall, the Veteran's statements and testimony regarding the 
severity of his bilateral knees and overall employability 
have varied significantly through the years.  These records, 
discussed more thoroughly below, do not disprove the 
Veteran's claim, but they are in stark contrast to the 
Veteran's contentions and raise doubt as to the accuracy of 
his allegations. 

Because of the Veteran's inconsistent statements and medical 
evidence cutting against the Veteran's allegations of the 
severity of his bilateral knees and overall employability, 
the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter.  
Regardless of whether the Veteran is purposely exaggerating 
his disability or unintentionally doing so because of some 
other reason, the ultimate conclusion is that his statements 
are simply not credible evidence.  Moreover, to a large 
extent, as discussed above, there are objective documents 
that clearly refute his reported symptoms.  Because of the 
inconsistency, and the lack of corroborating objective 
evidence, the Board finds that the appellant's allegations 
have limited, if any, probative value.

Increased Rating (Bilateral Knees)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As will be explained more thoroughly below, 
staged ratings are not warranted here because the 
manifestations of the Veteran's service-connected bilateral 
chondromalacia are consistent throughout the appellate time 
frame.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The Veteran filed a claim in March 2001 claiming he cannot 
find work because of his bilateral knees.

The Veteran's disabilities are rated under Diagnostic Code 
5024, for tenosynovitis.  Tenosynovitis, under DC 5024, will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71s, DC 5024.  

This case is complicated by the fact that a June 2005 rating 
decision denied entitlement to service connection for 
arthritis of the bilateral knees.  As will be discussed more 
thoroughly below, the denial was based on a May 2005 VA 
examination where the examiner found the Veteran's DJD of the 
bilateral knees not likely related to chondromalacia or any 
other incident of his military service.  The Board notes a 
similar opinion was rendered in a more recent November 2008 
VA examination.  The Veteran did not appeal the June 2005 
rating decision and the issue is not properly before the 
Board here.  Accordingly, an increased rating here may not be 
based on a finding of arthritis.

Rather, the Veteran's bilateral chondromalacia may be rated 
on limitation of motion or any other arguably applicable 
diagnostic code.  The general rating schedules for limitation 
of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

The Veteran's claim is further complicated by the fact that 
the Veteran's severe pancreatitis in July 2000, requiring a 
lengthy hospitalization and multiple surgeries, resulted in 
numerous additional disabilities, to include peripheral 
neuropathy of the bilateral lower extremities.  Due to the 
peripheral neuropathy, the Veteran underwent physical therapy 
to increase strength and mobility of his bilateral lower 
extremities through 2005.  Similar to arthritis, the 
Veteran's peripheral neuropathy has never been medically 
associated with his chondromalacia or any other incident of 
his military service.  

Accordingly, VA outpatient treatment records from 2001 to 
2005 indicate sporadic complaints of bilateral knee pain, 
weakness and "giving out," but many of these complaints 
were medically attributed to bilateral peripheral neuropathy 
or arthritis and not attributed to the Veteran's service-
connected bilateral chondromalacia.  VA outpatient treatment 
records are notably silent as to any complaints or treatment 
of the bilateral knees since 2005.  Indeed, the Veteran 
concedes he has not received treatment for his knees since 
2005.

The Veteran was afforded a VA examination in March 2002 for 
his knees where he complained of pain and instability.  The 
examiner detailed the Veteran's hospitalization from July 
2000 to January 2001, which the examiner opined was much more 
likely the reason for the Veteran's current complaints of 
bilateral lower extremity pain and instability.  The examiner 
further noted the Veteran's significant weakness and 
neuropathy in the lower extremities since the lengthy 
hospitalization.  On examination, the examiner attempted to 
separate out manifestations attributable solely to the 
Veteran's service-connected disabilities.  On range of motion 
testing, the Veteran's right knee could extend to 0 degrees 
and flex to 135 degrees whereas the Veteran's left knee 
exhibited full range of motion from 0 degrees extension to 
140 degrees flexion.  The examiner noted the Veteran was 
unable to hold his left knee in full flexion for a lengthy 
period of time because of complaints of pain.  The examiner 
found no objective evidence of instability, crepitus or 
swelling.  On x-ray, the Veteran's right knee revealed 
minimal degenerative changes, but the Veteran's left knee was 
within normal limits.  The examiner diagnosed the Veteran 
with chondromalacia of the bilateral knees and noted the 
Veteran's claims that he cannot play sports, cannot continue 
work as an electrician or participate in any physically 
demanding activity.  The examiner concluded, however, that 
the Veteran's multiple non-service connected conditions are 
primarily responsible for the Veteran's limitation in 
function.

The Veteran was also afforded a VA examination in May 2005 
where he complained of pain, instability, stiffness and 
limited motion.  The Veteran further claimed he last worked 
as an electrician in 1999 and had to stop due to his knees 
and back.  The examiner noted that during a 20 minute 
interview, the Veteran sat comfortably in a chair with his 
knees bent at 90 degree angles.  Upon physical examination, 
however, the Veteran immediately straightened his legs and 
refused to bend them at all.  The examiner objectively 
observed hyperextension bilaterally to negative 15 degrees, 
but could not objectively test flexion due to the Veteran's 
lack of cooperation.  The Veteran further refused any other 
objective testing.  On x-ray, the examiner noted minor 
degenerative arthritis bilaterally, but found it unrelated to 
his treatment in the military or past diagnosis of 
chondromalacia because "chondromalacia does not cause 
degenerative joint disease."

Most recently, the Veteran was afforded a VA examination in 
November 2008 where again the Veteran complained of pain, 
locking, giving out and limited function.  The Veteran was 
more forthright about his past hospitalization indicating his 
pancreatic cyst and secondary disabilities incurred therefrom 
are likely the principal reason for his loss of occupation 
and unemployability.  The examiner noted the Veteran 
ambulated with a cane and performed the physical examination 
in a "fairly dramatic fashion."  Passively, the Veteran 
could flex his knees bilaterally to 130 degrees with normal 
extension.  Actively, however, the Veteran inexplicably would 
not bend his knees further than 30 degrees.  The examiner 
further notes the Veteran's exaggerated facial grimacing and 
remarks of discomfort.  On x-ray the examiner noted mild 
degenerative disease, which did not change much since the 
last examination and was not related to service or 
chondromalacia.  The examiner further noted that there was no 
current objective confirmation of chondromalacia in the 
claims folder.  The examiner found no objective evidence of 
instability, locking or "giving way."  The examiner 
diagnosed the Veteran with mild bilateral DJD with 
"subjective reporting greater than objective findings."  

The Board finds noteworthy that similar to the 2005 VA 
examiner, the November 2008 VA examiner opined that the 
Veteran's bilateral degenerative arthritis of the knees was 
not likely related to his past diagnosis of chondromalacia or 
his military service because the Veteran was able to work for 
nearly two decades in a labor-intensive occupation without 
any complaints or treatment.  

In short, aside from the manifestations of peripheral 
neuropathy and arthritis, which have not been associated with 
the Veteran's service-connected bilateral knees disabilities, 
medical records do not objectively confirm any significant 
manifestations of chondromalacia.  Indeed, a November 2004 
MRI does not even confirm current evidence of chondromalacia.  
Rather, the 2004 MRI was negative for any joint effusion, 
tears or chondromalacia.  Recent x-rays, most recently, in 
2008, confirm degenerative joint disease (DJD), but medical 
professionals have consistently indicated the DJD of the 
bilateral knees is unrelated to chondromalacia or any other 
aspect of the Veteran's military service.  

With regard to range of motion testing, the Board concludes 
there is no credible evidence of compensable limited motion 
of his bilateral knees.  As indicated above, the Veteran was 
able to exhibit normal movements of his knees when he was 
unaware he was being observed.  Although the November 2008 
noted "inexplicable" restricted active flexion to 30 
degrees, this finding was inconsistent with medical 
professionals observing the Veteran sitting with his knees 
bent at 90 degree angles with the ability to dress and 
undress with no difficulty.  The November 2008 examiner, 
moreover, further found subjective complaints to be greater 
than objective findings.  For reasons already asserted above, 
the Board does not find the Veteran credible and, therefore, 
finds the November 2008 VA examiner's passive motion testing, 
which indicated flexion bilaterally to 130 degrees, a more 
reliable indicator of the Veteran's range of motion. 

At the very least, the objective medical evidence 
consistently indicates flexion to at least 90 degrees.  That 
is, range of motion testing through the pendency of this 
appeal largely indicates the Veteran's bilateral knees have 
near perfect range of motion.  When the Veteran was not being 
"examined," medical treatment records and examiners 
observed the Veteran sitting in a chair bending his knees at 
90 degree angles without discomfort.  Limitation of flexion 
to 90 degrees, which is less than objectively confirmed 
findings, still does not warrant a compensable rating under 
DC 5260.

The Board has considered functional loss due to pain, 
weakness, fatigability or incoordination in accordance with 
38 C.F.R. §§ 4.40, 4.45 and, still find no objective findings 
warranting a compensable rating.  See DeLuca, 8 Vet. App. 
202.  As indicated above, the Veteran's subjective reporting 
of pain, weakness, fatigability and instability are simply 
not credible and have never been objectively confirmed or 
attributed solely to chondromalacia. 

No higher rating under a different diagnostic code can be 
applied for any time period. The Board notes that there are 
other Diagnostic Codes relating to knee disorders, such as 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5258 (dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  

The Veteran's knees are not manifested by dislocated or 
removed semilunar cartilage, nonunion or malunion of the 
tibia and fibula, or genu recurvatum. Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The Veteran is able to move his knees, albeit with 
some limitation, so they are clearly not ankylosed.  For 
reasons already discussed, diagnostic codes related to 
arthritis may not be applied here because the Veteran is not 
service connected for arthritis of the bilateral knees.

In denying the claim for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected knees are inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's knees 
with the established criteria found in the rating schedule 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his knees.  Indeed, the Veteran has not received any regular 
treatment for his knees since 2005.  Additionally, the 
objective evidence shows the Veteran's unemployability is 
unrelated to his bilateral knees and that his knees alone are 
not shown to be responsible for marked interference with 
employment.  Prior to his July 2000 hospitalization for an 
unrelated disability, the Veteran denied missing work days 
due to his knees.  Thereafter, the Veteran was afforded VA 
examinations in 2002, 2005 and 2008 where the examiners all 
concluded his knees alone do not render him unemployable.  
Indeed, the 2002 and 2008 VA examiners similarly concluded 
that the Veteran's non service-connected disabilities are the 
primary reasons for his limited function and employability.

The Veteran alleges his knees prevent him from conducting 
various daily functions, to include climbing stairs, playing 
sports, walking long distances, and squatting.  This 
described amount of functional limitation, as explained 
above, is already contemplated in the ratings currently 
assigned.  There is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's knees cause impairment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran. In this 
case, the Board finds no provision upon which to assign 
compensable ratings for his bilateral knee chondromalacia.

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the Veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this veteran in a different position than other 
veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Here, the Veteran is service-connected for bilateral knee 
chondromalacia, currently non-compensable, and 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling.  Accordingly, the Veteran does not meet the 
minimum schedular criteria for a TDIU.  Regardless, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b). 

As indicated above, rating boards should refer to the 
Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a). The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed. 38 C.F.R. § 4.16(b). The rating 
board did not refer this case for extra-schedular 
consideration. 

The Board concludes the Veteran is not unemployable due to 
his service-connected disabilities.  The Veteran claims his 
chronic pain and instability caused by his knees makes it 
impossible to maintain any long-standing, substantial 
employment.  For reasons indicated above, the Board does not 
find the Veteran's subjective report of his symptomatology 
credible and objective evidence does not support his 
subjective complaints.

The Veteran stopped working as an electrician in July 2000 
when he was hospitalized for severe necrotizing pancreatitis 
resulting in a lengthy hospital stay through January 2001 and 
numerous residual disabilities.  Thereafter, the Veteran was 
hospitalized on and off in various detoxification programs 
for his poly-substance dependence on cocaine, crack and 
alcohol.  The Veteran also is significantly treated for 
cognitive and psychological impairment.  All of these severe 
disabilities are not currently service-connected and have 
been consistently maintained by VA medical professionals, to 
include the March 2002 VA examiner and the November 2008 
examiner, the principal reason for the Veteran's 
unemployability and overall limited functioning.  Indeed, the 
Veteran conceded during his November 2008 VA examination that 
his pancreatitis, residual disabilities and poly-substance 
abuse are the primary reasons for his unemployability.  The 
Veteran maintains, however, that he still would be 
unemployable due to his knees.  

VA outpatient treatment records throughout the appellate time 
frame indicate sporadic complaints of knee pain, but do not 
indicate any specific knee treatment since 2005.  Lower 
extremity treatment prior to 2005, moreover, appear to 
primarily be based on the Veteran's peripheral neuropathy and 
arthritic pain, which are unrelated to his service-connected 
chondromalacia.  The Board finds noteworthy that VA 
outpatient treatment records are silent throughout the 
appellate time frame for treatment specifically for 
chondromalacia.  

With regard to pseudofolliculitis barbae, recent VA 
outpatient treatment records indicate one treatment in 
January 2008 for small non-cystic lesions on the neck.  At 
that time, the skin area was treated with ointment and noted 
to be "well controlled on current medication".  No further 
indication of treatment is noted and no medical professional 
has ever indicated that the Veteran is unemployable due to 
his skin condition.  Indeed, the Veteran does not contend he 
is unemployable due to his skin condition. 

As indicated above, the Veteran's most recent VA outpatient 
treatment records from 2007 to 2008 indicate the Veteran has 
been in and out of detox programs for his polysubstance 
dependence, to include cocaine, crack and alcohol.  Within 
those treatment records, the Veteran indicates he lived with 
a lady friend doing odd jobs for cash and with his mother.  
It is not entirely clear whether he still maintains 
employment for cash.

Regardless of the Veteran's current employment, the medical 
evidence simply does not support the finding that the Veteran 
is currently unemployable due to his knees and 
pseudofolliculitis barbae.  Indeed, the medical evidence 
consistently indicates the Veteran's unemployability is 
unrelated to his military service and, specifically, his 
service-connected bilateral knee chondromalacia.

The Board further notes the Veteran is in receipt of SSA 
disability benefits for disabilities unrelated to his knees 
or skin. 

Again, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify such a referral. There is no evidence of 
anything out of the ordinary, or not average, in the 
Veteran's situation. The Veteran's service-connected 
conditions clearly affect his abilities to some degree, but 
there is no persuasive evidence that his knees and skin 
disabilities prevent him from being able to perform light or 
medium duty work, or some other type of substantially gainful 
employment as a result of these conditions.  While 
limitations are noted, no medical professional has ever 
stated the Veteran's knees and skin alone prevent the 
Veteran's ability to maintain employment. Indeed, the medical 
evidence specifically states otherwise.  

The objective evidence as to the severity of the Veteran's 
service-connected conditions does not show that it would 
prevent him from performing all physical tasks.  Even if he 
is unable to engage in prolonged physical activity as a 
result of his service-connected conditions, there is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions.  In this case, the preponderance of 
the evidence is against finding that the Veteran's service-
connected disabilities alone make him unemployable.  There is 
no medical evidence showing that his service-connected 
conditions are of such severity as to preclude gainful 
employment. In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment. See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363. In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the Veteran's service-connected 
disabilities.  Again, the Veteran's claim is inherently at 
odds with the fact that the Veteran is currently employed. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education. The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted. In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable. See 38 U.S.C.A. 5107(b); 
Gilbert, supra.


ORDER

Entitlement to a compensable rating for left knee 
chondromalacia is denied.

Entitlement to a compensable rating for right knee 
chondromalacia is denied.

Entitlement to a TDIU is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


